 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     PLANNED PARENTHOOD FEDERATION                     Case No. 2:19-mc-00009-MCE-AC
11   OF AMERICA, INC., et al.,
                                                       [Underlying Case No. 3:16-cv-00236
12                 Plaintiffs,                         (Northern District)]
            v.
13                                                     ORDER GRANTING EX PARTE
     CENTER FOR MEDICAL PROGRESS, et al.,              APPLICATION TO TRANSFER MOTION
14                                                     TO COMPEL PURSUANT TO FRCP 45(f)
                   Defendants.                         OR ALTERNATIVELY TO CONTINUE
15                                                     HEARING ON MOTION TO COMPEL
16

17

18          On January 14, 2019, Defendants Center For Medical Progress, et al. (“Defendants”) filed a
19   Motion to Compel Document Production re Subpoena served on third-party subpoena recipients
20   StemExpress, LLC and Sarah Heuston and initiated this civil miscellaneous case. (ECF No. 1.) On
21   January 17, 2019, the Court ordered the moving papers to be served on StemExpress, LLC and Sarah
22   Heuston and set a hearing date of February 27, 2019 at 10:00 a.m. (ECF No. 5.)
23          On February 7, 2019, StemExpress, LLC and Sarah Heuston filed an Ex Parte Application to
24   Transfer the Motion to Compel (“Ex Parte Application”) to the Court that issued the subpoenas and
25   where the main action is pending between Defendants and Planned Parenthood Federation of America,
26   Inc., et al., the Northern District of California. In the alternative, StemExpress, LLC and Sarah
27   Heuston sought an order continuing the February 27, 2019 hearing date for 60 days to allow them to
28   refile their Ex Parte Application as noticed motion. (ECF No. 6.) The court has considered the motion

     ORDER GRANTING EX PARTE APPLICATION TO TRANSFER MOTION TO COMPEL PURSUANT TO
          FRCP 45(f) OR ALTERNATIVELY TO CONTINUE HEARING ON MOTION TO COMPEL
                                                      1
 1   and the opposition filed by Defendant The Center for Medical Progress (ECF No. 8).
 2            Upon review of the Ex Parte Application, the Court finds that third-party subpoena recipients
 3   StemExpress, LLC and Sarah Heuston have set forth sufficient grounds to warranted ex parte relief
 4   and an order transferring the motion to the Northern District to be heard as part of Case No. 3:16-cv-
 5   00236.
 6             This Court is authorized to transfer a subpoena-related motion “to the issuing court if the
 7   person subject to the subpoena consents or if the court finds exceptional circumstances.” Fed. R. Civ.
 8   P. 45. Both StemExpress, LLC and Sarah Heuston have consented to transfer. Additionally, “[w]hen
 9   the issuing court has already ruled on issues presented by a subpoena-related motion, exceptional
10   circumstances exist and the court of compliance may transfer the motion to the issuing court.” Moon
11   Mountain Farms, LLC v. Rural Cmty. Ins. Co., 301 F.R.D. 426, 429 (N.D. Cal. 2014). Here, the
12   issuing Court has already ruled on several identical discovery issues or requests, establishing
13   exceptional circumstances.
14            Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion to Compel Document
15   Production re Subpoena (ECF No.1) be transferred to Northern District of California Case No. 3:16-
16   cv-00236.
17            IT IS SO ORDERED
18
     Dated: February 8, 2019
19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING EX PARTE APPLICATION TO TRANSFER MOTION TO COMPEL PURSUANT TO
          FRCP 45(f) OR ALTERNATIVELY TO CONTINUE HEARING ON MOTION TO COMPEL
                                                       2
